Title: Horatio G. Spafford to Thomas Jefferson, 22 March 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Esteemed Friend— Albany, 3 Mo. 22, 1814.
          Highly as I appreciate the favor of thy friendly regards, I can but feel mortified at the length of time that has elapsed Since my last, & often admire at the cause. Sometimes I fear that the latitude allowed to my remarks,  has given displeasure; then that, possibly, I asked too much, & I know that it is painful to deny some gratification. If, in any case, I have offended, pray have the goodness to excuse it. I often regret the warmth of my feelings, or rather the want of prudence. But—I never was formed for any policy of design; & at best can never be more than a zealous drudge. It appears, too, that I had formed too high an estimate of my own merits & talents, & I acquiesce in the wisdom of official neglect.
          I hope my Gazetteer has duly reached thee, & that it affords thee some information of this section of the Union, which must be a pleasure. I hope, too, that it meets, in some degree, thy approbation. Most devoutly do I wish thee a long continuance of life, health, & happiness in time &
			 eternity. With much esteem & respect, thy friend,
          Horatio Gates
              Spafford.
        